EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.



Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 6/23/2021, no claims were/remain cancelled; claims 1-9 were amended; new claims 10-21 were added. As a result, claims 1-21 are pending, of which claims 1, 4, and 7 are in independent form 

Applicant’s arguments, see pages 7-14 filed 04/18/2022, regarding the amendments made to the objections of the claims have been fully considered and persuasive. The objection has been withdrawn in view of the amended claims.

Applicant’s arguments, see pages 7-14 filed 04/18/2022, regarding the amendments made to the 35 U.S.C 112 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 112 rejection.
Applicant’s arguments, see pages 7-14 filed 04/18/2022, regarding the objections to the 35 U.S.C 103 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 103 rejection.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Greg W. Meyer (Reg. No. 59, 915) [Please see attached “Email from the Applicant” for details] received on 04/29/2022.
The application has been amended as follows:
Please replace Claim 1 with the following: 
(Currently Amended) A computer-implemented method for use in authenticating a software artifact, the method comprising:
retrieving, for a first stage of a pipeline, metadata for an artifact and a log for the artifact, the metadata including a unique name of the first stage, a size of the artifact, and a result of the first stage, the log including line-by-line messages generated by the first stage;
generating, by a computing device, a keyword count for the log;
generating, by the computing device, a checksum for the log, by applying a hashing function to the log, the checksum including a value unique to the log; 
compiling, by the computing device, a first stage record for the artifact and the first stage, the first stage record including the checksum, a representation of the keyword count, and the metadata, but not the log; 
storing the first stage record in a first data structure located in a first computing device and duplicating the first stage record in a second data structure located in a second computing device, which is distinct from the first computing device; and
authenticating the artifact based on the first stage record for the artifact in each of the first and second data structures, prior to releasing the artifact from the first stage of the pipeline into production, wherein authenticating the artifact includes comparing the checksum in the first stage record from the first data structure to the checksum in the first stage record from the second data structure.  

Please cancel Claim 6: 
Please replace Claim 7 with the following: 
(Currently Amended) The computer-implement method of claim 1 , wherein authenticating the artifact further includes:
comparing the result in the first stage record from the first data structure to the result in the first stage record from the second data structure; and 
authenticating the artifact when the checksums and the results match. 

Please replace Claim 8 with the following: 
(Currently Amended) A system for use in authenticating a software artifact, the system comprising:
a facilitator computing device and a secure write computing device, wherein the facilitator computing device is configured to:
for each one of multiple stages of a pipeline:
retrieve metadata for an artifact and a log for the artifact, the metadata including a unique name of the stage, a size of the artifact, and a result of the stage, the log including line-by-line messages generated by the stage;
generate a keyword count of the log;
perform a hashing function on the log to generate a hash value, the hash value representative of the log;
compile a stage record for the artifact and the stage, the stage record including the hash value, a representation of the keyword count, and the metadata; 
store the stage record in a first data structure in a first computing device; and
pass the stage record to the secure write computing device; and,
wherein the secure write computing device is configured to store each of the stage records in a second data structure of a second computing device, which is distinct from the first computing device and the facilitator computing device, the second data structure being different than the first data structure; and
wherein the facilitator computing device is further configured to authenticate the artifact for a first one of the multiple stages of the pipeline, based on the stage record for the first one of the multiple stages, the artifact stored in the first and second data structures;
wherein the facilitator computing device is configured to, in connection with authenticating the artifact, compare the hash values in the stage record for the first one of the multiple stages stored in the first and second data structures.  

Please replace Claim 13 with the following: 
(Currently Amended) The system of claim 8, wherein the facilitator computing device is configured to, in connection with authenticating the artifact, further: 
compare the  results in the stage record for the first one of the multiple stages stored in the first and second data structure; and 
authenticate the artifact when the hash values and the results match.

Please replace Claim 14 with the following: 
(Currently Amended) A non-transitory computer-readable storage medium including executable instructions for authenticating a software artifact, which, when executed by a processor, cause the processor to:
for each one of multiple stages of a pipeline:
retrieve metadata and a log for an artifact, the metadata including a result of the stage, a size of the artifact, and a unique name of the stage, the log including line-by-line messages generated by the stage;
generate a keyword count of the log;
perform a hashing function on the log to generate a checksum, which is a value representative of the log; 
compile a stage record for the artifact and the stage, the stage record including the checksum, a representation of the keyword count, and the metadata, but not the log; and
store the stage record in a first data structure in one computing device and duplicate the stage record in a second data structure in a different computing device; and later,
authenticate the artifact for a first one of the multiple stages of the pipeline, based on the stage record for the artifact for the first one of the multiple stages in each of the at least two different data structures; 
wherein the executable instructions, when executed by the processor, cause the processor to, in connection with authenticating the artifact for the first one of the multiple stages of the pipeline, compare the checksum in the stage record for the first one of the multiple stages from one of the at least two data structures to the checksum in the stage record for the first one of the multiple stages from a different one of the at least two data structures.

Please cancel Claim 17: 
 
Please replace Claim 18 with the following: 
(Currently Amended) The non-transitory computer-readable storage medium of claim 14 , wherein the executable instructions, when executed by the processor, cause the processor to, in connection with authenticating the artifact:
compare the result in the stage record for the first one of the multiple stages from one of the at least two data structures to the result in the stage record for the first one of the multiple stages from a different one of the at least two data structures; and 
authenticate the artifact when the checksums and the results match. 


Allowable Subject Matter

Claims 1-2, 4-5, 7-9, 11, 13-15 and 18 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 8, and 14, although the closest prior art of record (such as Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112)), Vilakkumadathil et al. (U.S Pub. No. 20160019132), Manu et al. (U.S Pub. No. 20110225133) and Sharma et al. (U.S Pub. No. 20200057858) teaches a computer-implemented method for use in authenticating a software artifact, the method comprising: retrieving, for a first stage of a pipeline, metadata for an artifact and a log for the artifact, the metadata including a unique name of the first stage, a size of the artifact, and a result of the first stage, the log including line-by-line messages generated by the first stage; generating, by a computing device, a keyword count for the log; compiling, by the computing device, a first stage record for the artifact and the first stage, the first stage record including the checksum, a representation of the keyword count, and the metadata, but not the log; authenticating the artifact based on the first stage record for the artifact in each of the first and second data structures, prior to releasing the artifact from the first stage of the pipeline into production,
However, none of the prior art, alone or in combination teaches generating, by the computing device, a checksum for the log, by applying a hashing function to the log, the checksum including a value unique to the log; storing the first stage record in a first data structure located in a first computing device and duplicating the first stage record in a second data structure located in a second computing device, which is distinct from the first computing device; and wherein authenticating the artifact includes comparing the checksum in the first stage record from the first data structure to the checksum in the first stage record from the second data structure.  
Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112) discloses systems and methods to securing software chain-of-custody for Continuous Integration (CI)/Continuous Delivery (CD) based automated software release and deployments using blockchain technology. Metadata from each stage of the CI/CD pipeline is used to capture the provenance of the software artifacts along with the metadata of the context in which it was generated to secure the chain-of-custody and prevent the deployment of malicious software..
Vilakkumadathil et al. (U.S Pub. No. 20160019132) discloses an approach for validating code for an extract, transform and load (ETL) tool is provided. Naming, coding, and performance standards for the code is received. The code is exported to a job definition file and parsed. Violations of the standards are determined by determining the parsed code does not match the standards. A report identifying the violations is generated. Based on a review of the report and a rework of the code to comply with the standards, the reworked code is exported to another job definition file and parsed, the parsed reworked code is determined to not include the violations of the standards, and a second report is generated that indicates that the reworked code does not include the violations. An approval of the reworked code is received based on the second report.
Manu et al. (U.S Pub. No. 20110225133) discloses various principles that may be used together or separately to implement a search engine to retrieve and use metadata information in performing a search. In one embodiment described herein, a search engine accepts input from a user that describes a search the user desires to be performed. The search engine may then examine the input to determine whether the input relates to an artifact and to what artifact the input relates. The search engine may then retrieve metadata information from a source related to the determined artifact and use the metadata information in performing the search requested by the user.
Sharma et al. (U.S Pub. No. 20200057858) discloses a system to create a stacked classifier model combination or classifier ensemble has been designed for identification of undisclosed flaws in software components on a large-scale. This classifier ensemble is capable of at least a 54.55% improvement in precision. The system uses a K-folding cross validation algorithm to partition a sample dataset and then train and test a set of N classifiers with the dataset folds. At each test iteration, trained models of the set of classifiers generate probabilities that a sample has a flaw, resulting in a set of N probabilities or predictions for each sample in the test data. With a sample size of S, the system passes the S sets of N predictions to a logistic regressor along with “ground truth” for the sample dataset to train a logistic regression model. The trained classifiers and the logistic regression model are stored as the classifier ensemble.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498